Title: To Thomas Jefferson from John McDowell, 27 September 1798
From: McDowell, John
To: Jefferson, Thomas


          
            Sir
            Staunton Sept. 27. 1798
          
          I received your favour this morning by post wishing me to send what money there is my hands arising from the sales of your Nails there is at present between Eighteen & Twenty pounds which you can have at any time Mr Clarke inform.d me that they was onley to be sold for Cash I have done so and that is the verry reason there is not more sold the scarsity of Cash with us at present and another reason the Assortment of Nails not kept up the kind that I receved last excepting the brads is that which there is most of tens & Eights Verry few sold of them which was got from Mr Clarke however as quick as there is any sold I shall let You know by post and you can send for the money or at least every two Months you shall know the Amount of sales as that the time Mr Clarke informed me he settle with you the twelve penny Nails 6d & flouring brads is only kind that sells well I should be glad you would send the 12d as soon as possible—from your humbe Set
          
            John Mc Dowell
          
          
            
              
                paid waggoner
                £1:13:0
              
              
                Ditto man & horse to Millers
                0: 7:6
              
              
                
                £2: 0:6
              
            
          
        